Citation Nr: 0026906	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-11 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for non-service-connected 
death pension benefits.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran was in missing status, with recognized guerilla 
service, from November 1, 1942 to March 7, 1945.  The 
veteran's status under MPA was terminated on March 7, 1945.  
He had recognized guerrilla service from March 8, 1945 to 
July 15, 1945, and he had regular Philippine service from 
July 16, 1945 to April 6, 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.                 


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1978.  

2.  The veteran was in missing status, with recognized 
guerilla service, from November 1, 1942 to March 7, 1945.  
The veteran's status under MPA was terminated on March 7, 
1945.  He had recognized guerrilla service from March 8, 1945 
to July 15, 1945, and he had regular Philippine service from 
July 16, 1945 to April 6, 1946.  


CONCLUSION OF LAW

The appellant does not have basic eligibility for nonservice-
connected death pension benefits.  38 U.S.C.A. § 107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.8 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records are sparse and 
essentially consist of a Personnel Record from the Army of 
the Philippines, dated in July 1945, an Affidavit for 
Philippine Army Personnel, dated in July 1945, treatment 
records, dated in December 1945, the appellant's separation 
examination, dated in March 1946, and a Clearance Sheet, from 
the Commonwealth of the Philippines, Philippine Army, "D" 
Company, 62nd Infantry Regiment, dated in April 1946.  The 
Personnel Record shows that the veteran enlisted on December 
14, 1941.  According to the Affidavit for Philippine Army 
Personnel, the veteran served in the United States Armed 
Forces in the Far East (USAFFE) from December 14, 1941 to May 
10, 1942.  The Affidavit further reflects that the veteran 
was a civilian from May 11, 1942 to September 16, 1942, and 
he had recognized guerrilla service from September 14, 1942 
to July 16, 1945.  Additionally, according to the Clearance 
Sheet, the veteran enlisted on December 14, 1941 and he was 
discharged on April 2, 1946.  

The evidence of record includes the veteran's death 
certificate.  The certificate shows that the veteran died on 
August [redacted], 1978.  According to the certificate, the cause of 
the veteran's death was rheumatic heart.  At the time of the 
veteran's death, he was not service-connected for any 
disabilities.   

In February 1979, the appellant submitted an Extract, from 
Headquarters, 62nd Infantry Regiment, Philippines, dated in 
March 1946.  The Extract shows that at that time, the veteran 
was promoted to sergeant.  

In April 1979, the Service Department indicated that the 
veteran was in missing status, with recognized guerilla 
service, from November 1, 1942 to March 7, 1945.  The 
veteran's status under MPA was terminated on March 7, 1945.  
He had recognized guerrilla service from March 8, 1945 to 
July 15, 1945, and he had regular Philippine service from 
July 16, 1945 to April 6, 1946.

In April 1998, the appellant submitted a copy of an Affidavit 
for Philippine Army Personnel, dated in February 1946.  The 
Affidavit shows that the appellant was inducted in the USAFFE 
on December 14, 1941.  The appellant also submitted a copy of 
a Certification from the General Headquarters, Armed Forces 
of the Philippines, Office of the Adjunct General, dated in 
July 1997.  According to the Certification, the veteran was 
inducted in the USAFFE on December 14, 1941 and he was 
discharged on July 16, 1945.  Additionally, the appellant 
submitted a copy of a Certification from the Secretary of the 
United States Army, dated in April 1959, which showed that at 
that time, the veteran received the Bronze Star Medal. 

Service before July 1, 1946 in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.8(c), (d) (1999).

Service in the Philippine Scouts under section 14 of Public 
Law 190, 79th Congress (the "Armed Forces Voluntary 
Recruitment Act of 1945"), shall not be deemed to have been 
active military, naval or air service, except for benefits 
under certain contracts of National Service Life Insurance; 
compensation for service-connected disability or death; and 
dependency or indemnity compensation for service-connected 
death.  All enlistments and reenlistments of Philippine 
Scouts in the Regular Army between October 6, 1945, and June 
30, 1947, inclusive, were made under the authority of Public 
Law 190 as it constituted the sole authority for such 
enlistments during that period.  38 U.S.C.A. § 107(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.8 (1999).

For this issue, the Board notes that the law, and not the 
evidence, is dispositive on the claim of entitlement to 
nonservice-connected death pension benefits.  That is, for 
basic eligibility for nonservice-connected death pension, 
certain types of service are requisite.  In this case, as 
previously stated, in April 1979, the Service Department 
indicated that the veteran was in missing status, with 
recognized guerilla service, from November 1, 1942 to March 
7, 1945.  The veteran's status under MPA was terminated on 
March 7, 1945.  Moreover, he had recognized guerrilla service 
from March 8, 1945 to July 15, 1945, and he had regular 
Philippine service from July 16, 1945 to April 6, 1946.  
Therefore, the veteran's recognized service does not qualify 
for basic eligibility for pension purposes per the provisions 
cited above.  The Board recognizes that the evidence of 
record includes a Personnel Record from the Army of the 
Philippines, dated in July 1945, which shows that the veteran 
enlisted on December 14, 1941, and an Affidavit for 
Philippine Army Personnel, dated in July 1945, which reflects 
that the veteran served in USAFFE from December 14, 1941 to 
May 10, 1942, was a civilian from May 11, 1942 to September 
16, 1942, and had recognized guerrilla service from September 
14, 1942 to July 16, 1945.  In addition, the Board further 
recognizes that a Clearance Sheet, from the Commonwealth of 
the Philippines, Philippine Army, "D" Company, 62nd 
Infantry Regiment, dated in April 1946, shows that the 
veteran enlisted on December 14, 1941 and he was discharged 
on April 2, 1946, and that a second Affidavit for Philippine 
Army Personnel, dated in February 1946, reflects that the 
veteran was inducted in the USAFFE on December 14, 1941.  
Moreover, according to a copy of a Certification from the 
General Headquarters, Armed Forces of the Philippines, Office 
of the Adjunct General, dated in July 1997, the veteran was 
inducted in the USAFFE on December 14, 1941 and he was 
discharged on July 16, 1945.  However, the Board is bound by 
the Service Department's certification in determining whether 
a veteran has recognized service.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  Moreover, even if the Service Department 
verified the above dates, the appellant's claim would still 
be denied because the veteran's service would not qualify for 
basic eligibility for pension purposes per the provisions 
cited above.  In light of the absence of qualifying service, 
the claim is denied because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for nonservice-connected death pension 
benefits is denied.  




		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals



 

